November 20, 2014 U. S. Securities & Exchange Commission treet, N. E. Washington, DC 20549 RE: Vanguard Variable Insurance Funds (the Trust) File No. 33-32216 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information contained in the supplement dated November 14, 2014, filed pursuant to Rule 497(e), for the above-mentioned Trust. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. cc: Alberto H. Zapata, Esq. U. S. Securities and Exchange Commission
